Citation Nr: 1502319	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-23 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of zero percent for posttraumatic mixed headache from January 22, 2009 to November 29, 2009; a disability rating in excess of 10 percent from November 30, 2009 to June 2, 2013; and a disability rating in excess of 30 percent on and after June 3, 2013.

2.  Entitlement to an initial disability rating in excess of 10 percent for cognitive disorder due to mild traumatic brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty for training from February 1998 to June 1998, and served on active duty from February 2003 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a September 2012 rating decision, the RO granted an increased disability rating of 10 percent for posttraumatic mixed headache, effective November 30, 2009, and in a September 2013 rating decision, granted an increased disability rating of 30 percent effective June 3, 2013.  Because the increased disability ratings assigned are not the maximum ratings available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issue of entitlement to an initial disability rating in excess of 10 percent for cognitive disorder due to mild traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the pendency of the appeal, the evidence shows headache symptomatology equivalent to characteristic prostrating attacks occurring on an average once a month.


CONCLUSIONS OF LAW

1.  On and after January 22, 2009, the criteria for an initial disability rating of 30 percent for posttraumatic mixed headache have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2014).

2.  On and after June 3, 2013, the criteria for a disability rating in excess of 30 percent for posttraumatic mixed headache have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2014).  With respect to the disability rating for posttraumatic mixed headache, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the Veteran received an adequate notification letter with respect to his claim for a higher rating in December 2009 wherein the Veteran was advised of the evidence needed to substantiate a claim for an increased rating and the regulations pertinent to the establishment of an effective date and disability rating.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in March 2009, December 2009, and June 2013.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiners reviewed the medical evidence and lay statements and performed physical examinations.  Further, the examination reports provide sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart, 21 Vet. App. 505.

The Veteran's posttraumatic mixed headache is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).   

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides:

A zero percent disability rating is warranted for migraines with less frequent attacks.

A 10 percent disability rating is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months.

A 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  

A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran's service-connected posttraumatic mixed headache is currently rated at zero percent prior to November 30, 2009, at 10 percent from November 30, 2009 to June 2, 2013, and at 30 percent on and after June 3, 2013.  

VA treatment records show frequent complaints of chronic headaches throughout the pendency of the appeal.  On VA examination in March 2009, the Veteran reported almost daily headaches with sharp pain and weekly, more severe, pounding headaches with nausea and sensitivity to light and sound.  He stated that the severe headaches rendered him non-functional.  An October 2009 VA treatment record shows that the Veteran described experiencing acute migraine headaches once or twice a week and less severe headaches daily.  In December 2009, the Veteran again indicated to a VA examiner that he had daily headaches, with more severe headaches once a week.  He reported that when he suffered a migraine headache, sleep in a dark, quiet room offered relief.
September 2010 VA treatment records indicate that the Veteran stated he was experiencing migraine headaches two to three times per week, with tension headaches almost daily.  He rated the pain from the migraine headaches as an eight out of ten, and the tension headaches as a six out of ten.

In a September 2012 written statement, the Veteran reported experiencing prostrating attacks on an average of at least once a month every month.

Following a June 2013 VA examination, the VA examiner noted that the Veteran complained of migraine headaches weekly, with less severe headaches three to four times a week.  The VA examiner indicated that the Veteran had missed work four times in the past six months due to migraine headaches.  The VA examiner opined that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month and that the Veteran's headaches may cause increased absenteeism at work.

In resolving any doubt in favor of the Veteran, the Board finds that an initial 30 percent disability rating is warranted from January 22, 2009.  38 U.S.C.A. 
§ 5107(b).  The Board recognizes the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Throughout the pendency of the appeal, the Veteran has consistently reported that he suffers several headaches a week, with severe, prostrating headaches from once a month to once or twice a week.  Additionally, a June 2013 VA examiner opined that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month.  Though the evidence demonstrates some periods of improvement with medication, the Board finds the evidence shows that the Veteran experienced characteristic prostrating attacks occurring on an average once a month over the last several months throughout the pendency of the appeal and, as such, a 30 percent disability rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, the Board finds that the evidence does not show frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the United States Court of Appeals for Veterans Claims (Court) has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Here, the Veteran has not asserted that he is unable to work due to his headaches.  He reports that when experiencing a severe headache at work, he often has to go into a darkened room.  Additionally, he reports that he occasionally has to miss work when experiencing a migraine headache.  However, the evidence does not indicate that the Veteran's headaches are productive of severe economic inadaptability, as he has worked steadily for the same employer throughout the pendency of the appeal.  Additionally, though the Board acknowledges the representative's assertions with respect to the adequacy of the June 2013 VA examiner's opinion, the Board finds that the nurse practitioner was more than capable of providing a VA medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563, 568 (2007).  In Cox, the Court indicated the Board may assume the competency of any VA medical examiner as long as the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See also Williams v. Brown, 4 Vet. App. 270, 273.  Furthermore, the Board has granted a 30 percent disability rating based on the Veteran's reports of his symptoms.  As the clinical evidence does not demonstrate that the Veteran's symptoms were productive of severe economic inadaptability at any time during the pendency of the appeal, the Board finds that a 50 percent disability rating is not warranted.

Extraschedular Consideration

The Board has also considered referral for extraschedular consideration.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

In this case, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's service-connected posttraumatic mixed headache is evaluated as a neurological condition, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a.  Throughout the pendency of the appeal, the Veteran's posttraumatic mixed headache was manifested by severe migraine headaches occurring roughly once a month on average, with less severe headaches almost daily.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for migraines manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describe the Veteran's disability level and symptomatology throughout the pendency of appeal, and therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total Disability Rating Based on Individual Unemployability Due to Service-Connected Disability (TDIU) 

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran has not asserted that he was totally unemployable as the result of his service-connected posttraumatic mixed headache, and the evidence shows that he continued to work full-time during the pendency of the appeal.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised.


ORDER

Entitlement to an initial disability rating of 30 percent, but not higher, for posttraumatic mixed headache on and after January 22, 2009, is granted.

Entitlement to a disability rating in excess of 30 percent for posttraumatic mixed headache on and after June 3, 2013, is denied.

REMAND

In an October 2008 rating decision, the RO granted service connection for cognitive disorder due to mild traumatic brain injury and assigned a 10 percent disability rating.  In January 2009, the Veteran submitted a Notice of Disagreement with the initial disability rating.  The statement was characterized by the Veteran as a new claim for increase, but since it was filed within the appeal period and clearly indicated disagreement with the rating decision assigning a 10 percent rating, the Board finds that it is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2014).  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records dated from August 2013 to the present.  All actions to obtain the requested records should be fully documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an initial disability rating in excess of 10 percent for cognitive disorder due to mild traumatic brain injury.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


